Citation Nr: 1547938	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  11-19 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for residuals of a right thumb fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 1978.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Initially, the Board notes that the Veteran also initiated an appeal as to the denial of a higher evaluation for the service-connected bilateral hearing loss; however, he limited his appeal to requests to reopen previously denied claims in his July 2011 substantive appeal.  He did not perfect an appeal as to the other issue.

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  The Veteran did not submit any additional evidence during that period.

In a March 2014 decision, the Board denied reopening claims for service connection for a hernia and an ulcer/stomach disorder, but reopened and remanded the above claim for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal, including the additional VA treatment records added to the claims file for the adjudication of other claimed disorders.  In any event, these records were considered by the Agency of Original Jurisdiction (AOJ), and the Veteran submitted an August 2014 30-day waiver.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an additional VA medical opinion.  Specifically, the April 2014 VA examiner determined that the current right thumb problem (diagnosed as degenerative joint disease of the interphalangeal joint and carpal metacarpal arthritis) was less likely than not incurred in or caused by the claimed in-service injury, event, or illness because there was no continuity of symptoms, no complications, no sequelae, and no chronicity.  In so finding, the examiner stated that the Veteran was troubled with the thumb for only six months in the military in 1976, and the thumb problem resurfaced in 2013, which would have been 36 years later.

On review, the examiner did consider the Veteran's reported in-service right thumb injury, but seemed to base his opinion on the observation that Veteran had pain in the thumb during service that did not return until many years thereafter without explaining the significance of that fact.  In addition, the examiner did not discuss how the disorder generally presents or develops in most cases, as requested in the Board's prior remand. Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board finds that a medical opinion addressing these matters is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a copy of the contemporaneous radiograph report referenced in the April 2014 VA examination report and associate it with the claims file.  If the search for that record has negative results, the claims file should be properly documented as to the unavailability of that record.
2.  After completing the above action, the AOJ should refer the Veteran's claims file to the April 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current right thumb disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements, as well as the April 2014 VA examination report.

The Veteran has reported that he has current residuals of a right thumb fracture due to an in-service injury during physical training; his fellow service member recalled this injury occurring during a volleyball game.  A September 2010 private radiology report shows an impression of mild degenerative arthritis of the interphalangeal joint of the thumb; no acute fracture.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current right thumb disorders.  For each diagnosis identified, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the alleged injury therein.

In providing this additional opinion, the examiner should discuss medically known or theoretical causes of any current right thumb disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.  The examiner should explain the medical significance, if any, of the observation in the April 2014 VA examination report that the Veteran had pain in the thumb during service that did not return until many years thereafter.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




